Citation Nr: 1626289	
Decision Date: 06/30/16    Archive Date: 07/11/16

DOCKET NO.  13-31 435A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder, to include spinal stenosis.

2.  Entitlement to service connection for a low back disorder, to include as secondary to the claimed cervical spine disability.

3.  Entitlement to service connection for myoclonus of the cervical spine and shoulders, to include as secondary to the claimed cervical spine disability.

4.  Entitlement to service connection for atrophy of the hands, to include as secondary to the claimed cervical spine disability.

5.  Entitlement to service connection for urinary incontinence, to include as secondary to the claimed cervical spine disability.




REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran had active service from October 1950 to April 1952.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the service connection claims for a cervical spine disorder, low back disorder, myoclonus, atrophy of the hands, and urinary incontinence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he was kicked in the head in December 1950 while at Camp Matthews during military training, and the kick caused his cervical spine disability.  He relates that he had to suspend his junior year of medical school due to increasing neck symptoms.  He also reported that after seeing eight different doctors, he saw Dr. R. Jackson in 1974, who diagnosed traumatic arthrosis.  He asserts that a low back disorder, myoclonus of the neck and shoulders, atrophy of his hands, and urinary incontinence are secondary to his cervical spine disability.  

The Veteran's service treatment records do not document the injury to his neck that he described.  Instead, examination reports in October 1950 (enlistment), February 1951, and April 1952 (separation) reflect that his head, face, and neck; spine and other musculoskeletal function; and neurological function were normal on clinical evaluation.  The reports also document normal upper extremities and genitourinary system.  In addition, an April 1951 service record documents that he was examined and "found to be physically qualified for active duty, full combat duty overseas, and physically qualified for transfer," and did not have disqualifying defects.

In April 1952, the Veteran applied for VA outpatient dental treatment, but did not mention a head or neck injury.

May 1974 treatment records from R. Jackson, M.D., do not contain a subjective history from the Veteran, but do reflect a detailed examination of his cervical spine, including review of cervical spine x-ray studies from October 1971 and January 1974.  The diagnosis included cervical syndrome, traumatic arthrosis, ligamentous and capsular instability, and adhesive fibrosis.

Subsequent VA and private treatment records document that the Veteran attributed his current cervical spine problems to an injury in service.  For example, the Veteran established VA medical care in September 2001 and described being accidentally kicked in the head while in service, losing consciousness, and having chronic neck pain and numbness in his hands.  The records also document had he retired as an ophthalmologist in 1968 and did not work that many years in his profession due to problems with his hands and neck.  During an August 2007 neurological evaluation with D. Malone, M.D., the Veteran's chief complaint was neck pain and hand numbness.  He reported having trouble since a relatively young age when he injured himself at age 12 while tumbling and when he was injured during military service.  

Although the head or neck injury the Veteran describes is not documented in his service treatment records, he is competent to describe events and symptoms he experienced, such as being kicked in the head and experiencing neck pain.  Also, the fact that he attributed his current neck problems to an injury in service during medical appointments before filing his service connection claim in April 2011 tends to lend credibility to his account of an in-service injury.  In addition, competent medical evidence documents a current cervical spine disability.  Therefore, the AOJ should arrange for a VA spine examination to determine whether the current spine disability is related to service, and if so whether the claimed low back disorder, myoclonus of the neck and shoulders, atrophy of the hands, and urinary incontinence are secondary to a cervical spine disability.  38 C.F.R. § 3.159(c)(4).  Moreover, because the secondary service connection claims are dependent on the outcome of the service connection claim for a cervical spine disorder, they are inextricably intertwined with the issue being remanded and must also be remanded.

Prior to arranging for the examination, the AOJ should give the Veteran another opportunity to submit outstanding treatment records he identified in April 2011 and should obtain ongoing VA treatment records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should attempt to obtain and associate with the claims file the following records:

a) Treatment records from Gorgas Hospital in the Panama Canal Zone dated from 1960 to 1966;
b) Treatment records from Cristobal Hospital in the Panama Canal Zone dated from 1960 to 1966;
c) Treatment records from a St. John's medical facility in Tulsa, Oklahoma dated in 1972 to 1973;
d) All treatment records from Drs. Rogers, Hastings, and Kaduri; and
e) Ongoing treatment records from the Tulsa VA Outpatient Clinic and Muskogee VA Medical Center (VAMC) dating since August 2015, and any treatment records from the Oklahoma City VAMC dating since September 2012.

All attempts to procure records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran or determines that any records are unavailable, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard to allow him the opportunity to obtain and submit those records for VA review.  

2.  Thereafter, schedule the Veteran for a VA spine examination with a physician to determine whether any current cervical spine disability is related to military service.  The Veteran's entire electronic claims file, to include a complete copy of the Remand, must be provided to the physician designated to examine the Veteran and the report of examination should note thorough review of the claims file.  All necessary special studies or tests should be accomplished and the reports of such included in the examination report.

The examining physician should offer an opinion as to the following:

a) Please identify all cervical spine disorders found on examination.
b) Did any cervical spine disorder at least as likely as not (a 50 percent or greater degree of probability) have its onset during military service, or
c) Is any current cervical spine disorder at least as likely as not medically related to the Veteran's military service, including the reported the incident in which the Veteran was kicked in the head.
d) If a current cervical spine disability was incurred in service or otherwise found to be related to service, identify whether the Veteran currently has a low back disorder, myoclonus of the neck and shoulders, atrophy of the hands, and/or urinary incontinence based on review of the claims file.
e) Then, opine as to whether it is at least as likely as not that any current low back disorder, myoclonus of the neck and shoulders, atrophy of the hands, and/or urinary incontinence, was either (i) caused or (b) aggravated by a cervical spine disability.

If medical examinations are required to determine whether any low back disorder, myoclonus of the neck and shoulders, atrophy of the hands, and/or urinary incontinence are secondary to any service-connected cervical spine disability, such examinations should be scheduled.  A medical analysis and rationale are to be included with all opinions expressed.

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinions.

3.  After undertaking any other development deemed appropriate, the AOJ should readjudicate the claims of entitlement to service connection for a cervical spine disorder, low back disorder, myoclonus of the neck and shoulders, atrophy of the hands, and urinary incontinence, considering all evidence received since the last adjudication in September 2013.  If any benefit sought is not granted in full, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an appropriate period of time for response.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

